Bigelow, C. J.
The question put to the plaintiff on cross-examination was clearly incompetent, because the defendant sought by it to put in evidence his own declarations. He did not ask for the statements or admissions of the plaintiff. If such was his intention in making the inquiry, he should have so stated at the trial. The court, in rejecting, the evidence of the conversation on the ground that it had before been ruled out upon the objection of the defendant, only intended to say that this conversation between the parties had not been admit*28ted so as to render it competent for the defendant to offer his own statements in evidence as a part thereof.
The motion to compel the plaintiff to elect upon which count he intended to proceed was addressed to the discretion of the court, and the refusal to order the election is not open to exception. Exceptions overruled.